Citation Nr: 1504367	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  10-29 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder, not otherwise specified (NOS).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to January 1971.  He served in Vietnam from December 1968 to December 1969.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for PTSD.  

The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in May 2011.  A transcript of that hearing is of record and associated with the Veteran's Veterans Benefits Management System (VBMS) electronic file.  The VLJ who held the hearing is no longer employed by the Board.  However, the Veteran was offered the opportunity to testify before another VLJ.  He declined.  

With respect to the claim for service connection for an acquired psychiatric disorder, the United States Court of Appeals for Veterans Claims (Court) has held that, an appellant's claim identified as PTSD without more, cannot be a claim limited only to that diagnosis, but must be considered a claim for service connection for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Although the Veteran filed a claim seeking service connection for PTSD, his medical records show treatment for/diagnosis of anxiety, history of depression, and obsessive-compulsive personality disorder.  Therefore, his claim, in addition to PTSD, is characterized as an acquired psychiatric disorder, and is so reflected on the title page.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat.  

2.  The most persuasive evidence of record shows the appellant does not have a current PTSD diagnosis that conforms to the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV). 

3.  The most persuasive evidence of record shows the appellant's acquired psychiatric disorders, other than PTSD, did not manifest during, or as a result of, active military service. 

4.  Obsessive compulsive personality disorder is a personality disorder and is not a disability for VA purposes.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, NOS, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

2.  The criteria for service connection for obsessive-compulsive personality disorder have not been met.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

 VA has a duty to provide the appellant notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2008.  The letter fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With that letter, the RO effectively satisfied the notice requirements with respect to the issue of service connection for PTSD/psychiatric disorder on appeal.  Under these circumstances, the Board finds that adequate notice was provided prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the veteran in the development of a claim.  This duty includes assisting the veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's service treatment records (STRs), and VA outpatient treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.   

The Veteran was afforded a VA examination for compensation purposes in January 2014.  The Board finds that the examination report is adequate as the examiner conducted clinical evaluation, interviewed the Veteran, and described the Veteran's disability in sufficient detail.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Initially, the evaluation was made in accordance with the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 5th Edition (2013) (DSM-V).  See 38 C.F.R. § 4.125(a).  The claim was remanded and instructions were provided for the examiner to make his determination in accordance with the regulations, which set forth that the determination be made in accordance with American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  This was done and a rationale for the examiner's findings was also provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  

Further, the Veteran was provided an opportunity to set forth his contentions at a Travel Board hearing in May 2011, before a VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the VLJ identified the issue on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  See Bryant, 23 Vet. App. at 497 .  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  

However, prior to adjudication of the claim, the VLJ who held the May 2011 Travel Board hearing left the employ of the Board.  The Veteran was thereafter offered an opportunity to testify at another hearing before the Board.  He declined.  Therefore, the Board can adjudicate the claim based on the current record. 

The Board is also satisfied that there has been substantial compliance with the November 2013 and April 2014 remand directives, which included obtaining any additional VA medical records and affording the Veteran a VA examination.  Stegall v. West, 11 Vet. App. 268 (1998). 

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. §§ 3.304(f) , 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).   

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the appellant engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

For claims that were appealed to the Board but not decided as of July 13, 2010, changes to the applicable regulations are in effect as follows.  If a stressor claimed by an appellant is related to the appellant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the appellant's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the appellant's service, the appellant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39,843 (Jul. 13, 2010) 

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

Congenital or developmental disorders and personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2014).  However, service connection may be granted for defects of developmental origin if the defect was subject to a superimposed disease or injury during service.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990).  

Service treatment records show no findings, treatment, or diagnoses of PTSD or any other acquired psychiatric disorder. 

After service, the Veteran was diagnosed with anxiety disorder, history of depression, and obsessive-compulsive disorder.  He was prescribed medication for treatment of anxiety disorder.  

VA outpatient treatment records from July 2010 to November 2013 show that the Veteran was treated mostly for anxiety disorder and medicated for the same.  He claimed he had combat related memories, bringing back stressful memories during stressful situations.  In May 2010, he was diagnosed with anxiety disorder, (subclinical PTSD).  He also underwent a neuropsychological evaluation related to traumatic brain injury in May 2010.  During that examination, it was noted that he had psychiatric problem, and diagnoses of depression and anxiety, and signs of obsessive compulsive disorder.  In June 2010, he underwent a neuropsychological consultation.  He was given feedback on his neuropsychological evaluation of May 2010.  Testing proved suboptimal on some measures and these results were not able to be validly/reliably interpreted.  This was related to his memory complaints but it was nonetheless not related to head injury he had in service.  The examiner stated any head injury sustained in service was not the result of his current memory problems.  The Veteran stated he thought about Vietnam and all the soldiers who died there every day.  Although some symptoms associated with PTSD were endorsed, the examiner stated that the Veteran did not meet the full-criteria for PTSD.  In October 2011, his depression was noted to be stable, and he had recurring nightmares, controlled by Trazodone.  He was seen by a psychologist during this period at VA, but continued to refuse any psychotropic drugs.  

In May 2011, the Veteran testified at a Travel Board hearing.  He related rockets hitting near his hut in Vietnam.  He stated that he was not in combat but he was a security policeman during his Vietnam tour.  He stated that while in Vietnam, he was afraid all of the time.  He related that security guards were killed in their towers and he often remembered the soldiers being brought back in body bags.  He related that he had been told by medical personnel that he had some symptoms of PTSD, but he was not diagnosed with PTSD.  

In January 2014, the Veteran underwent a VA mental disorder examination.  The Veteran did not meet the criteria of PTSD under DSM-5.  He did meet the criteria of DSM-4 and 5 for obsessive compulsive personality disorder.  Also diagnosed was phase of life problem (retirement), which was noted to not be a formal psychiatric diagnosis, but rather an issue that may be of clinical attention.  He related that he was not currently participating in any mental health treatment.  He stated he previously did participate, but the providers only wanted him to take medications and he did not want medication.  He stated that he did not notice a difference when he was on the medications.  The examiner stated that the Veteran's most prominent symptoms appeared to be his obsessive compulsive personality presentations.  The examiner stated that the Veteran did not meet the diagnosis of PTSD and many of his symptoms appeared to be related more to the personality disorder as opposed to PTSD.  He was noted to meet some of the criteria for PTSD, but appeared to have adapted well and recovered with minimal/subclinical after effects that did not reach the clinical criteria for PTSD.  It also appeared, according to the examiner that the Veteran's anxiety is related to the obsessive compulsive personality traits.  These "traits" are viewed as secondary to the personality disorder and would not be experienced if the personality disorder were not present.  Although the symptoms are temporarily aggravated, once the circumstances change, any aggravation changes, and are unlikely to have been permanently aggravated anything, including service, because they are so pervasive and developmental in origin.  

Pursuant to the Board's April 2014 remand, the examiner who examined the Veteran in January 2014 provided an addendum to his examination report in May 2014.  The examiner stated that the Veteran did not meet the DSM-IV criteria for PTSD; specifically, he did not meet the C criterion.  

Based on review of the evidence, the Board concludes that the preponderance of the evidence is against service connection for PTSD in this case.  Although the Veteran set forth stressors which show that he expressed fear of hostile military or terrorist activity, these stressors did not adequately support a diagnosis of PTSD in accordance with DSM-IV.  The Veteran has been found to have a subclinical assessment of PTSD, but he has not been diagnosed with PTSD at any time during the appeal period.  The January 2014 VA examination and the May 2014 addendum to that report are the most probative and are entitled to significant weight.  To be probative a medical opinion or examination report must (1) contain a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  This medical opinion and addendum meet the Stefl criteria.  None of the other medical evidence of record provided as thorough a review of the medical evidence or specific evaluation of the Veteran's stressors in conjunction with an analysis of DSM-IV criteria.  

Although the Veteran has contended that he experiences PTSD, he is not, as a layperson, competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Such is a complex medical question, beyond the competence of a layperson.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998).  The Board has the authority to discount the weight and probative value of evidence in light of its inherent characteristics and its relationship to other items of evidence.  Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

 The January 2014 VA examiner provided the most probative medical evidence of record.  The VA examiner specifically found in the May 2014 addendum that the Veteran does not have a diagnosis of PTSD in accordance with the criteria listed in DSM-IV.  There is no similarly probative evidence of record of a diagnosis of PTSD in accordance with the DSM-IV criteria.  The Board thus finds that the claim for service connection for PTSD fails on the basis that all three elements for service connection under 38 C.F.R. § 3.304(f) have not been met.  Moreover, "in the absence of proof of a present disability there can be no valid claim." See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As for the issue of service connection for an acquired psychiatric disorder other than PTSD, the record contains other diagnoses of the Veteran's psychiatric disorder, to include history of depressive disorder, anxiety disorder, and obsessive compulsive personality disorder.  None of the evidence of record has attributed any of those diagnosed disorders to the Veteran's active duty service.  STRs showed no findings of any acquired psychiatric disorder in service.  The January 2014 VA examination and May 2014 addendum attributed the Veteran's symptomatology of anxiety to the appellant's obsessive compulsive personality disorder.  The January 2014 examination indicates that much of the Veteran's anxiety is related to his obsessive compulsive personality disorder.  The examiner stated that these characteristics are pervasive and developmental in origin.  Congenital and developmental defects are not considered diseases for VA purposes.  See 38 C.F.R. § 3.303(c).  No acquired psychiatric disorder is shown to be superimposed on or in any way related to the personality disorder.  Nowhere in the medical records does it indicate that depression is in anyway related to service.  The only findings due to depression in the record have indicated that the Veteran's depression is stable.  It has not been related to service or to any disorder related to service.  Moreover, the Veteran does not allege that he has depression,  As there is no evidence, medical or lay, which in any way attributes depressive disorder to active service, service connection for an acquired psychiatric disorder other than PTSD is also denied.   

As the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, NOS, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for an acquired psychiatric disorder to include PTSD and anxiety disorder, NOS, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


